
	
		II
		112th CONGRESS
		2d Session
		S. 2936
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the reliquidation of certain entries of
		  industrial nitrocellulose from the United Kingdom.
	
	
		1.Reliquidation of certain
			 entries of industrial nitrocellulose from the United Kingdom
			(a)Reliquidation of
			 EntriesNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, U.S. Customs and Border Protection
			 shall, not later than 90 days after the date of the enactment of this
			 Act—
				(1)reliquidate the
			 entries listed in subsection (b) at the final antidumping duty assessment rate
			 of 3.43 percent, as determined by Department of Commerce during the
			 administrative review pertaining to those entries; and
				(2)refund to the
			 importer of record the amount of excess antidumping duty collected as a result
			 of the liquidation of those entries and the assessment of antidumping duties at
			 the as entered rate of 18.49 percent, including interest
			 thereon, in accordance with sections 737(b) and 778 of the Tariff Act of 1930
			 (19 U.S.C. 1673f(b) and 1677g).
				(b)Affected
			 entriesThe entries referred to in subsection (a) are as
			 follows:
				
					
						
							Entry numberDate of
					 entryPort
							
						
						
							916082552866/26/2000Houston
							
							916092857537/4/2000Houston
							
							916082585047/20/2000Houston
							
							916092857617/4/2000Houston
							
							916082597007/25/2000Houston
							
							916082607248/1/2000Houston
							
							916082634058/12/2000Houston
							
							916082644298/28/2000Houston
							
							916082661358/31/2000Houston
							
							916082673649/6/2000Houston
							
							916082713829/27/2000Houston
							
							9160827297610/5/2000Houston
							
							9160827373510/12/2000Houston
							
							9160827666210/23/2000Houston
							
							9160827870010/30/2000Houston
							
							9160827665410/23/2000Houston
							
							9160827956711/7/2000Houston
							
							9160827955911/8/2000Houston
							
							9160828232211/20/2000Houston
							
							9160828524212/9/2000Houston
							
							9160828693512/16/2000Houston
							
							9160828695012/16/2000Houston
							
							9160828842812/19/2000Houston
							
							9160828939212/28/2000Houston
							
							916082904991/2/2001Houston
							
							916082905071/2/2001Houston
							
							916082937171/24/2001Houston
							
							916082937091/24/2001Houston
							
							916082968682/6/2001Houston
							
							916082946401/30/2001Houston
							
							916104500402/19/2001Houston
							
							916104550313/6/2001Houston
							
							915104550153/6/2001Houston
							
							916104592233/26/2001Houston
							
							916104620524/6/2001Houston
							
							916104620374/10/2001Houston
							
							916104666654/22/2001Houston
							
							916104606194/6/2001Houston
							
							916104696695/9/2001Houston
							
							916104706005/12/2001Houston
							
							916104704025/12/2001Houston
							
							916104741495/30/2001Houston
							
							916104770196/12/2001Houston
							
							916104753856/4/2001Houston
							
							916104796506/25/2001Houston
							
							916082550136/22/2000Norfolk
							
							916082549906/22/2000Norfolk
							
							916082574987/9/2000Norfolk
							
							916082591897/15/2000Norfolk
							
							916082607087/16/2000Norfolk
							
							916082607167/29/2000Norfolk
							
							916082632728/8/2000Norfolk
							
							916082634218/12/2000Norfolk
							
							916082647188/14/2000Norfolk
							
							916082651458/18/2000Norfolk
							
							916082653928/18/2000Norfolk
							
							916082653848/18/2000Norfolk
							
							916082661278/25/2000Norfolk
							
							916082661198/25/2000Norfolk
							
							916082689339/8/2000Norfolk
							
							916082662839/1/2000Norfolk
							
							916082689259/8/2000Norfolk
							
							916082689669/8/2000Norfolk
							
							916082698659/15/2000Norfolk
							
							916082721829/22/2000Norfolk
							
							916082709889/15/2000Norfolk
							
							916082724069/22/2000Norfolk
							
							916082729849/30/2000Norfolk
							
							916082737279/30/2000Norfolk
							
							9160827379210/6/2000Norfolk
							
							9160827770210/18/2000Norfolk
							
							9160827823910/24/2000Norfolk
							
							9160827533410/14/2000Norfolk
							
							9160827759510/21/2000Norfolk
							
							9160827959111/1/2000Norfolk
							
							9160827983111/13/2000Norfolk
							
							9160828231411/15/2000Norfolk
							
							9160828502811/30/2000Norfolk
							
							9160997918111/30/2000Norfolk
							
							9160998139312/15/2000Norfolk
							
							9160828940012/23/2000Norfolk
							
							9160829051512/29/2000Norfolk
							
							916082934021/16/2001Norfolk
							
							916082990452/8/2001Norfolk
							
							916082990292/8/2001Norfolk
							
							916104504382/15/2001Norfolk
							
							916104537392/28/2001Norfolk
							
							916104537542/28/2001Norfolk
							
							916104610883/27/2001Norfolk
							
							916104650634/17/2001Norfolk
							
							916104674404/24/2001Norfolk
							
							916104685625/1/2001Norfolk
							
							916104741155/23/2001Norfolk
							
							916104742896/5/2001Norfolk
							
							916104783896/13/2001Norfolk
							
						
					
				
			
